                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 BOB KRIST,
                        Plaintiff,                          CIVIL ACTION NO. 16-6251
             v.
 SCHOLASTIC, INC.,
                        Defendant.

                                            ORDER

       AND NOW, this 18th day of November 2019, upon consideration of Defendant’s
Renewed Motion for Summary Judgment [Doc. No. 82], Plaintiff’s Renewed Motion for Partial
Summary Judgment [Doc. No. 86], and the responses thereto, and for the reasons stated in the
accompanying Memorandum Opinion, it is hereby ORDERED that both motions will be granted
in part and denied in part as follows:
       1) Defendant’s Motion for Summary Judgment is GRANTED as to:
               A) “Uros women on reed island in Lake Titicaca”; and
               B) Any infringements occurring before November 30, 2013, which includes the
               use of: “Touro Synagogue Altar,” “Scarlet Macaw on a Tree Branch,” “Memorial
               to Victims of September 11th Terrorist Attacks,” and “Machu Picchu.”
       2) Plaintiff’s Motion for Partial Summary Judgment on the issue of liability is
       GRANTED as to the final 28,996 copies of “Rainforest Landscape” in Rainforest Homes
       and the final 52,900 copies of “Lifeguard on Duty” in Thunder and Lightning.
       3) Summary judgment is DENIED on all other claims.
       It is so ORDERED.
                                                    BY THE COURT:
                                                    /s/ Cynthia M. Rufe
                                                    _____________________________
                                                    CYNTHIA M. RUFE, J.
